                                          IN THE
                              UNITED STATES DISTRICT COURT
                                  DISTRICT OF MARYLAND


UNITED STATES OF AMERICA

Vs                                                     Case No. 18-335

DEMAR BROWN

      Defendant
________________________________/

                        DEFENDANT BROWN’S MOTION IN LIMINE

       COMES NOW the Defendant, Demar Brown, by his attorneys, Ivan J. Bates, Esq., and Bates

& Garcia, LLC, and hereby files this Motion in Limine, and does move in limine to exclude certain

testimony, evidence, or arguments from being raised or asserted by the United States; and does move

in limine for the production of specific evidence, and, as cause, states:

       1.      Motion in Limine 1: Any argument or evidence regarding defendant’s prior
               conviction(s), arrests or charged offenses.
       2.      Motion in Limine 2: Any argument or evidence tending to show that defendant was
               ever in North Carolina, or that he was in North Carolina during the time of the
               alleged robberies.
       3.      Motion in Limine 3: Any arguments or evidence tending to show that defendant has
               ever engaged in any criminal conduct with any of the codefendant’s, or that
               defendant is related to any of the codefendants, or that defendant spends any time
               or is often in the company or presence of any of the codefendants.
       4.      Motion in Limine 4: Any testimony, evidence or comments regarding publicized
               information concerning the alleged robberies.
       5.      Motion in Limine 5: Any hearsay evidence, testimony or argument regarding the
               charged offense.



                                                                                                 1
6.    Motion in Limine 6: Any testimony, evidence or arguments regarding any
      statements, comments or conversation(s) made by codefendants concerning the
      charged offense, or prior offenses, pursuant to Bruton v. United States, 391 U.S. 123
      (1968).
7.    Motion in Limine 7: Require the Government to provide advanced notice of
      exhibits, witnesses to be called, and topics to be covered during trial.
8.    Motion in Limine 8: Any and all unconfronted out of court statements.
9.    Motion in Limine 9: Any guilty pleas as admissible to prove any charge in this case.
10.   Motion in Limine 10: Any testimony and out of court statements of cooperating
      witnesses.
11.   Motion in Limine 11: Any evidence or testimony regarding defendant being on
      parole or probation.
12.   Motion in Limine 12: Any evidence, testimony or comments mentioning that
      defendant was identified upon arrest by his NJ license, or any evidence tending to
      show that defendant has an out of state license.
13.   Motion in Limine 13: Any evidence or testimony regarding defendant’s
      identification (I.D.) being found at Room 127, at Towson Days Inn.
14.   Motion in Limine 14: Any testimony or evidence regarding the alleged stolen items
      that were recovered in Room 127, Towson Days Inn.
15.   Motion in Limine 15: Any testimony or evidence tending to show that defendant
      was ever in Room 127 or 128, Towson Days Inn, or that he had any connection to
      those rooms.
16.   Motion in Limine 16: Any evidence, testimony or argument that defendant resides,
      frequents, or has ever been to 720 Hudson Street, Winston Salem, NC.
17.   Motion in Limine 17: Any evidence, testimony or argument that defendant resides,
      frequents, or has ever been to 4447 Old Carver School Rd, Winston Salem, NC.
18.   Motion in Limine 18: Any evidence, testimony or arguments that defendant has a
      child or children that resides in North Carolina.
19.   Motion in Limine 19: Any evidence, testimony or arguments regarding defendant’s
      finger prints being found at any of the residences that were robbed.

                                                                                         2
       20.    Motion in Limine 20: Any evidence, testimony or arguments that on December 28,
              2017, a dark colored SUV was used by alleged perpetrators of the robbery, and that
              defendant’s SUV was, in fact, the dark colored SUV used in the crimes.
       21.    Motion in Limine 21: Any evidence, testimony or argument regarding any jail calls
              placed by defendant; and any jails calls placed by codefendants.
       22.    Motion in Limine 22: Any evidence, testimony or arguments that do not meet the
              requirements of FRE 801(d)(2)(E).
       23.    Motion in Limine 23: Any improper impeachment of witness codefendants.


                                            Respectfully submitted,

                                            _________ /s/_____________
                                            IVAN J. BATES, ESQ.
                                            201 N. Charles Street, Ste. 1900
                                            Baltimore, MD 21201
                                            Phone: (410) 814-4600
                                            Counsel for the Defendant



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 2nd day of August, 2021, a copy of the foregoing Motion
in Limine, was filed using the CM/ECF filing system and all interested parties were served.

                                            ___________/s/_____________
                                            IVAN J. BATES, ESQ.




                                                                                              3
